      Case 2:20-cv-00849-DMC Document 20 Filed 12/22/20 Page 1 of 2



 1   Robert C. Weems (SBN 148156)
     WEEMS LAW OFFICES
 2   526 3rd St., Ste. A-2
     San Rafael, CA 94901
 3
     Ph: (415) 881-7653
 4   Fx: (866) 610-1430
     rcweems@weemslawoffices.com
 5
 6   Attorney for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                       SACRAMENTO DIVISION
11
12   DELORES DIANN WEBBER,                         Case No: 2:20-cv-00849-DMC
13           Plaintiff,
                                                   STIPULATION AND ORDER FOR
14   v.                                            EXTENSION OF TIME
15   Commissioner of Social Security,              [Fed.R.Civ.P. 6]
16           Defendant
17
18          WHEREAS, Plaintiff’s Counsel of Record, Robert C. Weems, requires a third

19   extension of time to continue revision to plaintiff’s draft motion to further develop

20   arguments concerning, inter alia, changes to the regulations applicable to plainitff’s

21   benefits application between her first and second applications; map dates when records

22   were received relative to those applications; and refine arguments concerning the

23   identification of impairments and weighing of opinion and other evidence in order to

24   fully present plaintiff’s case;

25          WHEREAS, Defendant’s Counsel of Record does not believe that the addition

26   delay to permit Mr. Weems to finalize Plaintiff’s motion will prejudice the

27   Commissioner; and,

28
                                               1
     Stipulation and Order
      Case 2:20-cv-00849-DMC Document 20 Filed 12/22/20 Page 2 of 2



 1          WHEREAS, Mr. Weems anticipates he can finalize Plaintiff’s motion within a
 2   further twenty-one (21) days from the date upon which plainitff’s motion was due under
 3   the prior extension of time and is not requesting this extension for an improper purpose
 4   but to meet his professional obligations to this Court and avoid prejudice to Plaintiff.
 5   See, FRCP 11; Unioil, Inc. v. E.F. Hutton & Co., 809 F.2d 548, 558 (9th Cir. 1986).
 6          NOW, WHEREFORE, the Parties agree good cause exists for and, subject to the
 7   Court’s approval, stipulate to a 21-day extension of time for Plaintiff to file her motion
 8   for summary judgment in this action. The revised due date for the filing of plaintiff’s
 9   motion for summary judgment is January 5, 2021.
10   SO STIPULATED AND AGREED:
11    For Plaintiff:                                    For Defendant:
12    WEEMS LAW OFFICES                                 MCGREGOR W. SCOTT
                                                        United States Attorney
13                                                      DEBORAH LEE STACHEL
                                                        Regional Chief Counsel, Region IX
14                                                      Social Security Administration
                                                        ELLINOR RAVENEL CODOR
15                                                      Special Assistant United States
16                                                      Attorney

17    /s/Robert C. Weems                           By: /s/ Ellinor R. Codor
18    Robert C. Weems,                                 Ellinor R. Codor
19    Attorney for Plaintiff                           Special Assistant United States
                                                       Attorney and Attorney for the
20
                                                       Defendant (per e-mail authorization)
21
      SO ORDERED:
22
23   Dated: December 22, 2020
24                                                    __________________________________
                                                      __
25                                                    DENNIS M. COTA
26                                                    UNITED STATES MAGISTRATE
                                                      JUDGE
27
28
                                               2
     Stipulation and Order
